Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          October 19, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
 In the Matter of the Personal Restraint of:                          No. 54102-5-II

 ZENAS MARQUIS MARTINEZ,

                              Petitioner.

                                                               UNPUBLISHED OPINION



       VELJACIC, J. — Zenas Martinez seeks relief from personal restraint imposed following his

2008 plea of guilty in adult court to assault in the first degree and unlawful possession of a firearm

in the second degree, crimes he committed when he was 16 years old. The trial court imposed a

standard range sentence of 207 months. He seeks resentencing for the trial court to consider the

mitigating qualities of youth under State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409 (2017);

In re Pers. Restraint of Ali, 196 Wn.2d 220, 474 P.3d 507 (2020), cert. denied, 141 S. Ct. 1754

(2021); and In re Pers. Restraint of Domingo-Cornelio, 196 Wn.2d 255, 474 P.3d 524 (2020), cert.

denied, 141 S. Ct. 1753 (2021). The State concedes that Martinez is entitled to be resentenced

under Ali and Domingo-Cornelio. We accept the State’s concession and remand Martinez’s

judgment and sentence to the trial court for resentencing.
54012-5-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Veljacic, J.

We concur:




        Maxa, J.




        Glasgow, A.C.J.




                                                2